Exhibit 10.1


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 15,
2005 (the “Agreement”), is by and between American Healthways, Inc., a Delaware
corporation (the “Company”), and Robert L. Chaput (the “Executive”).

        WHEREAS, the Company desires that the Executive serve or continue to
serve as Executive Vice President and the Executive desires to hold such
position under the terms and conditions of this Agreement; and

        WHEREAS, the parties desire to enter into this Agreement setting forth
the terms and conditions of the employment relationship of the Executive with
the Company.

        NOW, THEREFORE, intending to be legally bound hereby, the parties agree
as follows:

1. Employment. The Company hereby employs the Executive and the Executive hereby
accepts employment with the Company, upon the terms and subject to the
conditions set forth herein.


2. Term. Subject to termination as stated in Section 6, the term of employment
of the Executive pursuant to this Agreement (as the same may be extended, the
“Term”) shall commence on December 15, 2005 (the “Effective Date”), and shall
have a continuous term of two (2) years thereafter.


3. Position. During the Term, the Executive shall serve as Executive Vice
President of the Company performing duties commensurate with the position and
such additional duties as the Company shall determine. If asked, the Executive
agrees to serve, without any additional compensation, as a director on the Board
of Directors of the Company (the “Board”) and/or the board of directors of any
subsidiary of the Company, and/or in one or more officer positions with the
Company and/or any subsidiary of the Company. If the Executive’s employment is
terminated for any reason, whether such termination is voluntary or involuntary,
the Executive shall resign as a director and officer of the Company (and any of
its subsidiaries), such resignation to be effective no later than the date of
termination of the Executive’s employment with the Company.


4. Duties. During the Term, the Executive shall devote his/her full time and
attention during normal business hours to the business and affairs of the
Company (the “Business”); provided, however, that it shall not be a violation of
this Agreement for the Executive with the approval of the Company to (a) devote
reasonable periods of time to charitable and community activities and industry
or professional activities, and/or (b) manage personal investments, so long as
such activities do not interfere with the performance of the Executive’s
responsibilities under this Agreement.


5. Compensation.


  (a)   Base Salary. The Executive’s initial base salary as of the Effective
Date is $330,000. Effective September 1 of each calendar year after the
Effective Date during the Term of this Agreement, upon the recommendation of the
Chief Executive Officer (“CEO”), the Board (or a committee of the Board) shall
review the Executive’s base salary and may increase such amount if and as it may
deem advisable. Such initial base salary, as it may be increased during the
Term, is defined as the “Base Salary.” The Base Salary shall be payable in
substantially equal installments in accordance with the Company’s normal payroll
practices, and is subject to all proper taxes and withholding. The Base Salary
rate at which the Executive is being compensated on the Date of Termination (as
defined below) shall be the Base Salary rate used in determining all severance
amounts payable to the Executive hereunder.


  (b)   Bonus Plan. Such bonus, if any, as shall be determined upon the
recommendation of the CEO by the Board (or any designated committee of the Board
comprised solely of independent directors), shall be paid in accordance with the
terms and conditions of the bonus plan established for the Company (“Bonus
Plan”).


  (c)   Long Term Incentive Awards. During the Term, upon the recommendation of
the CEO, the Board (or any designated committee of the Board comprised solely of
independent directors) will consider, in its sole discretion, long term
incentive awards to the Executive pursuant to the Company’s equity incentive
plans.


  (d)   Vacation. During each calendar year of this Agreement, the Executive
shall be entitled to vacation in accordance with Company policy in effect from
time to time, but in any event not less than four (4) weeks per calendar year.


(e) (e)   Other Benefits. In addition to the benefits specifically provided for
herein, during the Term the Executive shall be entitled to participate in all
benefit plans maintained by the Company for officers generally according to the
terms of such plans


6. Termination of Agreement. The Executive’s employment under this Agreement
shall not be terminated except as set forth in this Section. Any reference to
the date of delivery of a notice of termination or resignation by either the
Company or the Executive in this Section 6 shall constitute the “Date of
Termination,” unless otherwise set forth herein.


  (a)   By Mutual Consent. The Executive’s employment pursuant to this Agreement
may be terminated at any time by the mutual written agreement of the Company and
the Executive upon such terms as are agreed upon between the parties.


  (b)   Death. If Executive dies during the Term of this Agreement, the Company
shall pay his/her Base Salary due through the date of his/her death plus a
pro-rata portion of any Bonus Plan or other compensation to which he/she is
otherwise entitled as of the time of his/her death, which Bonus Plan amount will
be determined after the end of the fiscal year for which the Bonus Plan was in
place. Furthermore, all outstanding stock options, restricted stock, restricted
stock units and any other unvested equity incentives shall vest and/or remain
exercisable for their stated terms solely in accordance with the terms of the
stock option agreements or restricted stock agreements to which the Company and
the Executive are parties at the time of his/her death. In addition, all amounts
contributed by the Company to the Capital Accumulation Plan (“CAP”) for the
benefit of the Executive shall vest and thereafter be paid out in accordance
with the terms of the CAP as in effect at the time of the Executive’s death. The
Company shall then have no further obligations to the Executive or any
representative of his/her estate or his/her heirs except that Executive’s estate
or beneficiaries as the case may be shall be paid such amounts as may be payable
under the Company’s life insurance policies and other plans as they relate to
benefits following death then in effect.


  (c)   Disability. The Executive’s employment may be terminated by written
notice by either party to the other party, when:


    (i)        the Executive suffers a physical or mental disability entitling
the Executive to long-term disability benefits under the Company’s long-term
disability plan, if any, or (ii) in the absence of a Company long-term
disability plan, the Executive is unable, as determined by the Board (or any
designated committee of the Board), to perform the essential functions of
his/her regular duties and responsibilities, with or without reasonable
accommodation, due to a medically determinable physical or mental illness which
has lasted (or can reasonably be expected to last) for a period of six (6)
consecutive months.


          If the Executive’s employment is terminated under this Section (c),
the Executive shall be entitled to receive:


    (A)        all Base Salary and benefits due to the Executive through the
Date of Termination and a pro-rata portion of any Bonus Plan or other
compensation to which he/she is otherwise entitled as of the Date of
Termination, which Bonus Plan amount will be determined after the end of the
fiscal year for which the Bonus Plan was in place;


    (B)        an amount equal to the Executive’s Base Salary for a total of
eighteen (18) months following the Date of Termination; and


    (C)        if permitted under the Company’s group medical insurance, group
medical benefits at the same rate as then in effect for the Company’s employees
for two (2) years after the Date of Termination; provided, that if the Executive
instead elects continuation of group benefits under COBRA, the Company shall pay
the full cost of the premiums for one (1) year following the Date of
Termination.


          The amounts in clauses (B) and (C) above shall be reduced by any
disability insurance payments the Executive receives as a result of his/her
disability, and shall be paid to the Executive periodically at the regular
payroll dates commencing as of the Date of Termination and for the remaining
term of the non-compete covenant in Section 9 hereof; provided, that in the
event the receipt of amounts payable pursuant to this Section (c) within six (6)
months of the Date of Termination would cause the Executive to incur any penalty
under Section 409A of the Internal Revenue Code of 1986, as amended (“IRC”),
then payment of such amounts shall be delayed until the date that is six (6)
months following the Date of Termination. The Executive may elect to receive an
enhanced severance amount consisting of six (6) additional months of the
Executive’s Base Salary (payable in accordance with the first sentence of this
paragraph) upon execution of a full release of claims in favor of the Company.
Furthermore, all outstanding stock options, restricted stock, restricted stock
units and any other unvested equity incentives shall vest and/or remain
exercisable for their stated terms solely in accordance with the terms of the
stock option agreements or restricted stock agreements to which the Company and
the Executive are parties on the Date of Termination. In addition, all amounts
contributed by the Company to the CAP for the benefit of the Executive shall
vest and thereafter be paid out in accordance with the terms of the CAP as in
effect on the Date of Termination.


  (d)   By the Company for Cause. The Executive’s employment may be terminated
by the Board upon recommendation of the CEO, both acting in good faith, by
written notice to the Executive specifying the event(s) relied upon for such
termination upon the occurrence of any of the following events (each of which
shall constitute “Cause” for termination):


    (i)        the continued failure by the Executive to substantially perform
his/her duties after written notice and failure to cure within sixty (60) days;


    (ii)         engaging in misconduct which is materially injurious to the
Company, monetarily or otherwise;


    (iii)        conviction of a crime;


    (iv)        theft or dishonesty by the Executive;


    (v)        intoxication while on duty; or


    (vi)        willful violation of Company policies or procedures after
written notice and failure to cure within thirty (30) days.


          If the Executive’s employment is terminated under this Section (d),
the Executive shall be entitled to receive all Base Salary and benefits to be
paid or provided to the Executive under this Agreement through the Date of
Termination, and no more.


          In addition, the Executive may elect to receive six (6) months of the
Executive’s Base Salary, upon execution of a full release of claims in favor of
the Company. Such payment shall be made to the Executive periodically at the
regular payroll dates commencing as of the Date of Termination and for the
remaining term of the non-compete covenant in Section 9 hereof; provided, that
in the event the receipt of amounts payable pursuant to this Section (d) within
six (6) months of the Date of Termination would cause the Executive to incur any
penalty under Section 409A of the IRC, then payment of such amounts shall be
delayed until the date that is six (6) months following the Date of Termination.
Furthermore, all outstanding stock options, restricted stock, restricted stock
units and any other vested equity incentives shall remain exercisable solely in
accordance with the terms of the stock option agreements or restricted stock
agreements to which the Company and the Executive are parties on the Date of
Termination. All unvested equity incentives shall terminate on the Date of
Termination. In addition, all amounts contributed by the Company to the CAP for
the benefit of the Executive that have vested shall be paid out in accordance
with the terms of the CAP as in effect on the Date of Termination. The Executive
shall not be entitled to receive any unvested Company contributions to the CAP.


  (e)   By the Company Without Cause. The Executive’s employment may be
terminated by the Board upon recommendation of the CEO at any time without Cause
by delivery of a written notice of termination to the Executive. If the
Executive’s employment is terminated under this Section (e), the Executive shall
be entitled to receive:


    (i)        all Base Salary and benefits due to the Executive through the
Date of Termination and a pro-rata portion of any Bonus Plan or other
compensation to which he/she is otherwise entitled as of the Date of
Termination, which Bonus Plan amount will be determined after the end of the
fiscal year for which the Bonus Plan was in place;


    (ii)        an amount equal to the Executive’s Base Salary for a total of
eighteen (18) months following the Date of Termination; and


    (iii)        group medical benefits for eighteen (18) months after the Date
of Termination.


          The amount in clause (ii) above shall be paid to the Executive
periodically at the regular payroll dates commencing as of the Date of
Termination and for the remaining term of the non-compete covenant in Section 9
hereof; provided, that in the event the receipt of amounts payable pursuant to
this Section (e) within six (6) months of the Date of Termination would cause
the Executive to incur any penalty under Section 409A of the IRC, then payment
of such amounts shall be delayed until the date that is six (6) months following
the Date of Termination. The Executive may elect to receive an enhanced
severance amount consisting of six (6) additional months of the Executive’s Base
Salary (payable in accordance with the first sentence of this paragraph), upon
execution of a full release of claims in favor of the Company. Furthermore, all
outstanding stock options, restricted stock, restricted stock units and any
other unvested equity incentives shall vest and/or remain exercisable for their
stated terms solely in accordance with the terms of the stock option agreements
or restricted stock agreements to which the Company and the Executive are
parties on the Date of Termination. In addition, all amounts contributed by the
Company to the CAP for the benefit of the Executive shall vest and thereafter be
paid out in accordance with the terms of the CAP as in effect on the Date of
Termination.


  (f)   By the Executive for Good Reason. The Executive’s employment may be
terminated by the Executive by written notice of his/her resignation delivered
within sixty (60) days after the occurrence of any of the following events, each
of which shall constitute “Good Reason” for resignation:


    (i)        a reduction in the Executive’s Base Salary (unless such reduction
is part of an across the board reduction affecting all Company executives with a
comparable title);


    (ii)        a requirement by the Company to relocate the Executive to a
location that is greater than twenty-five (25) miles from the location of the
office in which the Executive performs his/her duties hereunder at the time of
such relocation; and


    (iii)        in connection with a Change in Control, a failure by the
successor person or entity, or the Board, either to honor this Agreement or to
present the Executive with an employment agreement containing provisions
satisfactory to the Executive and which is executed by the Executive.


          The Executive shall give the Company written notice of his/her
intention to resign for Good Reason (stating the reason therefore) and the
Company shall have sixty (60) days thereafter to rescind such reduction in Base
Salary or relocation, in which event the Executive no longer shall have the
right to resign for Good Reason.


          If the Executive resigns for Good Reason as defined in this Section
(f), the Executive shall be entitled to receive:


    (A)        all Base Salary and benefits due to the Executive under this
Agreement through the Date of Termination and a pro-rata portion of any Bonus
Plan or other compensation to which he/she is otherwise entitled as of the Date
of Termination, which Bonus Plan amount will be determined after the end of the
fiscal year for which the Bonus Plan was in place;


    (B)        an amount equal to Executive’s Base Salary for a total of
eighteen (18) months following the Date of Termination; and


    (C)        group medical benefits for eighteen (18) months after the Date of
Termination.


          The amount in clause (B) above shall be paid to the Executive
periodically at the regular payroll dates commencing as of the Date of
Termination and for the remaining term of the non-compete covenant in Section 9
hereof; provided, that in the event the receipt of amounts payable pursuant to
this Section (f) within six (6) months of the Date of Termination would cause
the Executive to incur any penalty under Section 409A of the IRC, then payment
of such amounts shall be delayed until the date that is six (6) months following
the Date of Termination. The Executive may elect to receive an enhanced
severance amount consisting of six (6) additional months of the Executive’s Base
Salary (payable in accordance with the first sentence of this paragraph), upon
execution of a full release of claims in favor of the Company. Furthermore, all
outstanding stock options, restricted stock, restricted stock units and any
other unvested equity incentives shall vest and/or remain exercisable for their
stated terms solely in accordance with the terms of the stock option agreements
or restricted stock agreements to which the Company and the Executive are
parties on the Date of Termination. In addition, all amounts contributed by the
Company to the CAP for the benefit of the Executive shall vest and thereafter be
paid out in accordance with the terms of the CAP as in effect on the Date of
Termination.


  (g)   By the Executive Without Good Reason. The Executive may terminate
his/her employment at any time by delivery of a written notice of resignation to
the Company no less than sixty (60) days and no more than ninety (90) days prior
to the effective date of the Executive’s resignation. The Executive shall
receive all Base Salary and benefits due under this Agreement through the next
payroll date following the Date of Termination, and no more.


          Although the Executive is not entitled to any severance amount in the
event of termination pursuant to this Section (g), the Executive may reduce the
term of the non-compete and non-solicitation covenants in Section 9 hereof, from
twenty-four (24) months to eighteen (18) months, upon execution of a full
release of claims in favor of the Company. Furthermore, all outstanding stock
options, restricted stock, restricted stock units and any other vested equity
incentives shall remain exercisable solely in accordance with the terms of the
stock option agreements or restricted stock agreements to which the Company and
the Executive are parties on the Date of Termination. All unvested equity
incentives shall terminate on the Date of Termination. In addition, all amounts
contributed by the Company to the CAP for the benefit of the Executive that have
vested shall be paid out in accordance with the terms of the CAP as in effect on
the Date of Termination. The Executive shall not be entitled to receive any
unvested Company contributions to the CAP.


  (h)   Following a Change in Control. If the Executive’s termination of
employment (i) for Good Reason (pursuant to Section (f)) or (ii) without Cause
(pursuant to Section (g)) occurs within twelve (12) months following a Change in
Control, then the amounts payable pursuant to Section (f) or Section (g) above,
as the case may be, shall be referred to as the “Change in Control Severance
Amount,” and shall be paid to Executive in a lump sum no later than sixty (60)
days following the Date of Termination or periodically at the regular payroll
dates, at the Executive’s election, as of the Date of Termination and for the
remaining term of the non-compete covenant in Section 9 hereof; provided, that
in the event the receipt of amounts payable pursuant to this Section (h) within
six (6) months of the Date of Termination would cause the Executive to incur any
penalty under Section 409A of the IRC, then payment of such amounts shall be
delayed until the date that is six (6) months following the Executive’s
termination date. The Executive may elect to receive an enhanced severance
amount consisting of six (6) additional months of the Executive’s Base Salary
(payable in accordance with the first sentence of this paragraph), upon
execution of a full release of claims in favor of the Company. Payments pursuant
to this Section (h) shall be made in lieu of, but not in addition to, any
payment under any other paragraph of this Section 6. Furthermore, all
outstanding stock options, restricted stock, restricted stock units and any
other unvested equity incentives shall vest and/or remain exercisable for their
stated terms solely in accordance with the terms of the stock option agreements
or restricted stock agreements to which the Company and the Executive are
parties on the Date of Termination. In addition, all amounts contributed by the
Company to the CAP for the benefit of the Executive shall vest and thereafter be
paid out in accordance with the terms of the CAP as in effect on the Date of
Termination.


(i) For the purposes of this Agreement, a “Change in Control” shall mean any of
the following events:


    (A)        any person or entity, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than the Company or a wholly-owned subsidiary thereof or
any employee benefit plan of the Company or any of its subsidiaries, becomes the
beneficial owner of the Company’s securities having 35% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business); or


    (B)        as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sales of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Company or any successor corporation or entity entitled to vote generally in
the election of the directors of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction; or


    (C)        during any period of two (2) consecutive years, individuals who
at the beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of the Company then still in office who were directors of the
Company at the beginning of any such period.


  (j)   Excise Tax Payment. If, in connection with a Change in Control, the
Internal Revenue Service asserts, or if the Executive or the Company is advised
in writing by an established accounting firm, that any payment in the nature of
compensation to, or for the benefit of, the Executive from the Company (or any
successor in interest) constitutes an “excess parachute payment” under section
280G of the IRC, whether paid pursuant to this Agreement or any other agreement,
and including property transfers pursuant to securities and other employee
benefits that vest upon a Change in Control (collectively, the “Excess Parachute
Payments”) the Company shall pay to the Executive, on demand, a cash sum equal
to the amount of excise tax due under section 4999 of the IRC on the entire
amount of the Excess Parachute Payments (excluding any payment pursuant to this
Section 6(j)).


7. Representations. The Executive represents and warrants that he/she is not a
party to any agreement or instrument which would prevent him/her from entering
into or performing his/her duties in any way under this Agreement.


8. Assignment; Binding Agreement. This Agreement is a personal contract and the
rights and interests of the Executive hereunder may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by him, except as otherwise
expressly permitted by the provisions of this Agreement. This Agreement shall
inure to the benefit of and be enforceable by the Executive and his/her personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amount would still be payable to him/her hereunder had the Executive continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his/her devisee, legatee or other
designee or, if there is no such designee, to his/her estate.


9. Confidentiality; Non-Competition; Non-Solicitation.


  (a) The Executive acknowledges that: (i) the business of providing care and
health support services in which the Company is engaged (the “Business”) is
intensely competitive and that the Executive’s employment by the Company will
require that the Executive have access to and knowledge of confidential
information of the Company relating to its business plans, financial data,
marketing programs, client information, contracts and other trade secrets, in
each case other than as and to the extent such information is generally known or
publicly available through no violation of this Agreement by the Executive, (ii)
the use or disclosure of such information other than in furtherance of the
Business may place the Company at a competitive disadvantage and may do damage,
monetary or otherwise, to the Business; and (iii) the engaging by the Executive
in any of the activities prohibited by this Section shall constitute improper
appropriation and/or use of such information. The Executive expressly
acknowledges the trade secret status of the Company’s confidential information
and that the confidential information constitutes a protectable business
interest of the Company. Other than as may be required in the performance of
his/her duties, Executive expressly agrees not to divulge such confidential
information to anyone outside the Company without prior permission.


  (b) The “Company” (which shall be construed to include the Company, its
subsidiaries and their respective affiliates) and the Executive agree that for a
period of eighteen (18) months after the Date of Termination if the Executive’s
employment is terminated under Sections 6(c), (d), (e), (f) or (h), and for a
period of twenty-four (24) months after the Date of Termination if the
Executive’s employment is terminated under Section 6(g), the Executive shall
not:


    (i)         engage in Competition, as defined below, with the Company or its
subsidiaries within any market where the Company is conducting the Business at
the time of termination of the Executive’s employment hereunder. For purposes of
this Agreement, “Competition” by the Executive shall mean the Executive’s being
employed by or acting as a consultant or lender to, or being a director,
officer, employee, principal, agent, stockholder, member, owner or partner of,
or permitting his name to be used in connection with the activities of any
entity engaged in the Business, provided that, it shall not be a violation of
this sub-paragraph for the Executive to become the registered or beneficial
owner of less than five percent (5%) of any class of the capital stock of any
one or more competing corporations registered under the 1934 Act, provided that,
the Executive does not participate in the business of such corporation until
such time as this covenant expires.


    (ii)        The Executive further agrees that he/she will not, directly or
indirectly, for his/her benefit or for the benefit of any other person or
entity, do any of the following:


      (A)      solicit from any customer, doing business with the Company as of
the Executive’s termination, business of the same or of a similar nature to the
Business of the Company with such customer; (B) solicit from any known potential
customer of the Company business of the same or of a similar nature to that
which, to the knowledge of the Executive, has been the subject of a written or
oral bid, offer or proposal by the Company, or of substantial preparation with a
view to making such a bid, proposal or offer, within eighteen (18) months prior
to the Executive’s termination; or (C) recruit or solicit the employment or
services of any person who was employed by the Company upon termination of the
Executive’s employment and is employed by the Company at the time of such
recruitment or solicitation.


  (c) The Executive acknowledges that the services to be rendered by him/her to
the Company are of a special and unique character, which causes this Agreement
to be of significant value to the Company, the loss of which may not be
reasonably or adequately compensated for by damages in an action at law, and
that a breach or threatened breach by him/her of any of the provisions contained
in this Section will cause the Company irreparable injury. The Executive
therefore agrees that the Company will be entitled, in addition to any other
right or remedy, to a temporary, preliminary and permanent injunction, without
the necessity of proving the inadequacy of monetary damages or the posting of
any bond or security, enjoining or restraining the Executive from any such
violation or threatened violations. The Executive acknowledges that the terms of
this Section 9 and its obligations are reasonable and will not prohibit him/her
from being employed or employable in the health care industry.


  (d) If any one or more of the provisions contained in this Agreement shall be
held to be excessively broad as to duration, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the fullest extent permitted by law.


10. Entire Agreement. This Agreement contains all the understandings between the
parties pertaining to the matters referred to herein, and supersedes any other
undertakings and agreements, whether oral or written, previously entered into by
them with respect thereto. The Executive represents that, in executing this
Agreement, he/she does not rely and has not relied upon any representation or
statement not set forth herein made by the Company with regard to the subject
matter or effect of this Agreement or otherwise and that Executive has had the
opportunity to be represented by counsel of his/her choosing.


11. Amendment or Modification; Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.


12. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier, facsimile or registered
or certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice in writing:


To the Executive at:

Robert L. Chaput
9180 Brushboro Ct.
Brentwood, TN 37027 To the Company at:

Chief Executive Officer
American Healthways, Inc.
3841 Green Hills Village Drive
Nashville, Tennessee 37215








        Any notice delivered personally or by courier shall be deemed given on
the date delivered. Any notice sent by facsimile, registered or certified mail,
postage prepaid, return receipt requested, shall be deemed given on the date
transmitted by facsimile or mailed.

13.     Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances shall be determined by any
court of competent jurisdiction to be invalid and unenforceable to any extent,
the remainder of this Agreement or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid and unenforceable, shall not be affected thereby, and each provision
hereof shall be validated and shall be enforced to the fullest extent permitted
by law.

14.     Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

15.     Governing Law; Venue. This Agreement will be governed by and construed
in accordance with the laws of the State of Tennessee, without regard to the
principles of conflicts of law thereof.

16.     Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

17.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement effective as of date set forth above.

AMERICAN HEALTHWAYS, INC.

By: /s/ Ben R. Leedle, Jr.
Name: Ben R. Leedle, Jr.
Title: President and CEO


EXECUTIVE

/s/ Robert L. Chaput
Robert L. Chaput